DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 15-16, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/2022.
Applicant's election with traverse of Group I in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that independent claims 13 and 16 were amended to include “an inside authenticator”.  This is not found persuasive because the “inside authenticator” of Groups II-III is still not on or in the dose of medication as is claimed in Group I. The scope of the search for Group I is entirely different than for the remaining claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities: Applicant discloses,  “… the scanning event a secure two-way communication connection …” should be --… the scanning event, a secure two-way communication connection … --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuck et al. (USPGPUB 2011/0186629).
 	Regarding claim 1, Stuck et al. disclose a method for authenticating dispensed medications comprising the steps of: 
providing an outside authenticator on a blister pack over at least one dose of medication (see paragraph [0042]); and 
providing an inside authenticator located inside the at least one dose of medication of the blister pack, wherein the inside authenticator is not completely viewable until the blister pack is opened (see paragraph [0041]).
	Regarding claim 2, Stuck et al. disclose the method for authenticating dispensed medications of claim 1, wherein each authenticator is comprised of a universal unique identifier, encoded into a 2-D barcode (see paragraph [0032]), RFID, NFC or other radio frequency or electromagnetic spectrum emitting or reflective device and at least two of the following: drug brand indicator (see paragraph [0040]), regional authorization indicator, authenticator brand indicator (see paragraph [0046]).
	Regarding claim 3, Stuck et al. disclose the method for authenticating dispensed medications of claim 1, further including the step of associating the outside and inside authenticators of each blister pack with each dose of medication in a database (see paragraph [0041]).
	Regarding claim 4, Stuck et al. disclose the method for authenticating dispensed medications of claim 3, further including the step of providing an authenticating communication system configured to receive scanned information from the outside or inside authenticator from an end user utilizing a third-party scanning tool (see paragraph [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuck et al. (USPGPUB 2011/0186629) as applied to claims 1-4 above, and further in view of Finkelstein et al. (USPGPUB 2016/0292386).
	Regarding claim 5, Stuck et al. disclose the method of claim 4. However, they do not disclose a method further including the step of requesting by the authentication communication system permission to associate a user profile account associated with the end user with the scanning event. Finkelstein et al. disclose a method further including the step of requesting by the authentication communication system (522) permission to associate a user profile account associated with the end user with the scanning event (see paragraph [0147]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Stuck et al. by including a method further including the step of requesting by the authentication communication system permission to associate a user profile account associated with the end user with the scanning event, as disclosed by Finkelstein et al., for the purpose of providing requesting photos that prove patient ingestion in order to reward compliance (see paragraph [0147]).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
8/24/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655